Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Todd M. Jack appeals the district court’s orders dismissing this action pursuant to Fed.R.Civ.P. 12(b)(1), (b)(6) and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jack v. Virginia Employment Comm’n, No. 1:13— cv-00350-CMH-JFA, 2013 WL 3242703 (E.D.Va. June 25, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.